Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Terminal Disclaimer filed 8/24/2021 has been approved, and has overcome the Double Patenting rejections of claims 1-14, and these rejections are withdrawn. 
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Send et al (US 2018/0329024) disclose (Figs 3, and 4) a motion tracker device [0493] comprising: a substrate (the structure that bears 124, 126, 128 and 130); and a plurality of light-direction detectors (124,126 and  128, 130) mounted on the substrate, each light-direction detector configured to: detect, at two optically isolated points (124,126 in one direction and 128, 130 in an orthogonal direction) the intensity of a light from a light source; generate a current signal representing the photodiode differential (154, also [0074-0076]) and proportional to the intensity of the light (the signal would be inherently proportional to the intensity); and transmit the current signal to a computing device (200); the plurality of light-direction detectors comprising a first light-direction detector (124,126) and a second light-direction detector (128, 130), the first and second light-direction detectors mounted on the substrate such that the angle of incidence of the light on the first and second light-direction detectors is different (since they are orthogonal).  The prior art does not anticipate or render obvious, alone or in combination, detecting, at two optically isolated points of the motion tracker device, intensity of a light from a light array comprising a plurality of light sources configured to illuminate in sequence, in the combination required by claims 1-14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789.  The examiner can normally be reached on 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        8/28/2021